DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “the supporting member” in the second to last line of claim 1 should read “the support member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of slots" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim depends from claim 3.
Claim 8 recites the limitation "the plurality of slots" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim depends from claim 3.

Claim 10 recites the limitation "the at least one sealing component" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim depends from claim 3.
Claim 11 recites the limitation "the at least one sealing component" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim depends from claim 3.
Claim 15 recites the limitation "the sealing component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim depends from claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0030255 (Berra).
1. Berra discloses a stent graft delivery system (5500) including a handle that includes a distal grip (5530) and a handle body (5540) extending from one end of the distal grip (FIG. 55; P0162). The handle defining a conduit and a track (5542) along a portion of the length of the distal grip and the handle body (FIG. 55; P0162). The system has an internal lead screw assembly (5510) within the track (FIG. 56). The internal lead screw assembly is movable along a major axis of the conduit and includes a threaded portion (5512) that extends through the track (FIG. 56; P0162). The system has a lead screw nut (5520) that extends about the handle body and threadably engaged with the threaded portion of the internal lead screw assembly (P0162). Rotation of the lead screw nut while abutting the distal grip causes movement of the internal lead screw assembly relative to the handle and wherein the lead screw nut simultaneously is slidable along the handle body while engaged with the internal lead screw assembly, thereby providing at least two mechanisms for causing movement of the internal lead screw assembly relative to the handle (FIG. 56; P0162). The system has a support member (5740) fixed to the handle body (FIG. 57; P0163). The system has a sheath (5550) extending about a portion of the support member and fixed to the internal lead screw assembly (FIG. 57). Relative movement of the handle body and the lead screw assembly causes relative movement of the support member and the sheath (FIG. 57; P0163). The support member includes a hypo-tube (5742) and a support tube (5744) within the hypo-tube where the hypo-tube is fixed to the handle body (FIG. 57; P0165). The internal lead screw assembly defines an opening essentially coaxial with the handle (FIG. 57; P0164). The support member extends through the internal lead screw assembly (FIG. 
2. The hemostasis valve includes an x-valve (5760 and 5768). 
3. The x-valve includes a valve housing (5768), at least one sealing component (5764) within the valve housing (FIG. 57B-57F; P0211), and a support layer (5762). The sealing component defining a plurality of slots (FIG. 57D; P0211). The support layer partitions the sealing component (FIG. 57B). The x-valve can form a seal about a guidewire extending through the x-valve (P0166).
4. The plurality of slots intersect with each other (FIG. 57D). 
5. The support layer includes a peripheral ring and a plurality of arms extending from the peripheral ring to points proximate to intersection of the plurality of slots (FIG. 57B-57C). 
6. The support layer includes nitinol (P0211). 
7. The plurality of slots intersect at different angles (e.g., 90, 180, and 270 degrees in FIG. 57B if considered 4 slots). 
8. The plurality of slots all intersect at the same angle. (e.g., 90 degrees in FIG. 57B if considered 2 slots). 
15. The sealing component is silicone (P0211).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0030255 (Berra), as applied to claim 3 above, and further in view of US 5,154,701 (Cheer).
Berra discloses the invention substantially as claimed as discussed above but does not disclose the sealing component has a plurality of sealing layers. Cheer teaches a valve in the same field of endeavor having a sealing component with a plurality of sealing layers (14, 16) partitioned by a support member (18) where the slots of the sealing layers are substantially aligned (FIG. 5) for the purpose of improving performance of the valve by providing a valve .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0030255 (Berra), as applied to claim 3 above, and further in view of US 5,176,652 (Littrell).
Berra discloses the invention substantially as claimed as discussed above but does not disclose the sealing component has a plurality of sealing layers. Littrell teaches a valve in the same field of endeavor having a sealing component with a plurality of sealing layers (22, 24) where the slots of the sealing layers are offset from each other (FIG. 1-3) for the purpose of improving sealing of the valve by placing the slits in differing planes (FIG. 1-3; col. 2, lns. 31-36 and col. 3, lns. 18-24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the x-valve of Berra to form the valve with a plurality of sealing layers having slots which are offset from each other as taught by Littrell in order to improve sealing of the valve by placing the slits in differing planes
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0030255 (Berra) in view of US 5,154,701 (Cheer), as applied to claim 11 above, and further in view of US 5,176,652 (Littrell).
Berra discloses the invention substantially as claimed as discussed above but does not disclose the intersecting slots of the respective sealing components are offset from each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771